DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pub. 2016/0049494, discloses a transistor structure comprising a channel region formed on a bottom portion of a trench, a gate structure formed on the channel region and in the trench.  However, the prior art differs from the present invention because the prior art fails to disclose a channel material layer conformal with the trench, and specific dispositions of first and second source or drain regions as disclosed in independent claims. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a channel material layer on the insulator structure, the channel material layer conformal with the plurality of trenches; a gate electrode over the channel material layer and in the plurality of trenches; a first source or drain region coupled to the channel material layer at the first side of the insulator structure; and a second source or drain region coupled to the channel material layer at the second side of the insulator structure.
Claim 6 recites the gate electrode having a trench therein; a channel material layer over the gate electrode and in the trench, the channel material layer conformal 
Claim 11 recites the gate electrode having a plurality of trenches therein; a channel material layer over the gate electrode, the channel material layer conformal with the plurality of trenches; an insulator structure on the channel material layer and in the plurality of trenches; a first source or drain region coupled to the channel material layer at the first side of the gate electrode; and a second source or drain region coupled to the channel material layer at the second side of the gate electrode.
Claim 16 recites an insulator structure on the first source or drain contact, the insulator structure having a trench therein, the trench exposing a portion of the first source or drain contact; a channel material layer over the insulator structure and in the trench on the portion of the first source or drain contact, the channel material layer conformal with the trench; a gate electrode surrounded by the channel material layer within the trench; and a second source or drain contact over the gate electrode and coupled to the channel material layer at first and second ends of the channel material layer outside of the trench.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-5, 7-10, 12-15 and 17-20 variously depend from claim 1, 6, 11 or 16, so they are allowed for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 26, 2021